PER CURIAM.
We reverse the summary judgment entered in favor of the appellee-subcontractor, Tilcon Construction & Plant Hire, Inc., upon a holding that the record before us does not show conclusively the absence of a genuine issue of fact as to whether Tilcon had the requisite degree of control over Prank Alston’s employer, Carribbean Steel Erection, Inc., another subcontractor, as to make the relationship between such subcontractors dependent, and thereby, under Section 440.-11, Florida Statutes (1979), immunize Tilcon from common-law liability to Alston. See Chase v. Tenbroeck, 399 So.2d 57 (Fla. 3d DCA 1981); McDonald v. Wilson Welding Works, Inc., 370 So.2d 863 (Fla. 1st DCA 1979) (Ervin, J., specially concurring).
Reversed and remanded for further proceedings.